Bell, J
The charge of the court was not altogether accurate, and we are of opinion that there was error in overruling the motion for a new trial. It appears, from the evidence, that the defendant Anderson removed his white family, and some house servants, from Wharton county to Comal county in June, 1856, and that they remained in Comal county until October, 1858. This fact alone showed such a residence in Comal county as authorized the plaintiff to institute suit there in the month of February, 1858. It was well said by the present chief justice of this court, in the case of Brown v. Boulden, (18 Tex., 431,) that “the fact of residence in a particular county ought not to be so uncertain and equivocal, nor ought the statute to be so strictly construed, as that the plaintiff shall be compelled, in a case rendered doubtful and uncertain by the conduct of the defendant, to decide rightly at his peril.’.’
We are of opinion that the evidence did not warrant the verdict of the jury, and that a new trial ought to have been granted. • The judgment of the court below is therefore reversed, and the cause remanded.
Reversed and remanded.